THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: July 10, 2019
                                                     Beth E. Hanan
                                                     United States Bankruptcy Judge



                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN
In Re:                                                 Case No. 2017-28572-BEH-13
SYLVIA BLANKS


               Debtor
                                                       Chapter 13
                                                       ORDER OF DISMISSAL



         Upon the Certification of Jennifer K. Marchinowski, Staff Attorney for Rebecca R.

 Garcia, Chapter 13 Standing Trustee, indicating that the debtor has failed to make payments as

 required under prior Order of the Court;

         IT IS HEREBY ORDERED:

         That this case shall be dismissed effective immediately.



 Rebecca R. Garcia
 Chapter 13 Standing Trustee
 P O Box 3170
 Oshkosh, WI 54903-3170
 920.231.2150
 Fax 920.231.5713
 E-mail info@ch13oshkosh.com

                                              ####




               Case 17-28572-beh       Doc 74     Filed 07/11/19    Page 1 of 1
